Name: Council Regulation (EU) NoÃ 1011/2011 of 13Ã October 2011 amending Regulation (EU) NoÃ 442/2011 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  oil industry;  international trade;  Asia and Oceania
 Date Published: nan

 14.10.2011 EN Official Journal of the European Union L 269/18 COUNCIL REGULATION (EU) No 1011/2011 of 13 October 2011 amending Regulation (EU) No 442/2011 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/273/CFSP concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 9 May 2011, the Council adopted Regulation (EU) No 442/2011 (2) concerning restrictive measures in view of the situation in Syria. (2) On 2 September 2011 (3), the Council amended Regulation (EU) No 442/2011 to extend the measures against Syria, including an expansion of the listing criteria, and a prohibition on the purchase, import or transportation of crude oil from Syria. On 23 September 2011 (4), the Council again amended Regulation (EU) No 442/2011 extending further the measures against Syria, to include a prohibition on investment in the crude oil sector, the addition of further listings, and a prohibition of the delivery of Syrian banknotes and coins to the Central Bank of Syria. (3) Council Decision 2011/684/CFSP (5) amending Decision 2011/273/CFSP provides for an additional measure, namely the listing of an additional entity, together with a derogation permitting, for a limited period, the use of frozen funds subsequently received by that entity in connection with the financing of trade with non-designated persons and entities. (4) That measure falls within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (5) In order to ensure that the measure provided for in this Regulation is effective, this Regulation must enter into force immediately upon its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 442/2011 is hereby amended as follows: (1) in Articles 4(1), 4(2), 5(2), and 5(3), and in point (a) of Article 6, the words Annex II shall be replaced by the words Annexes II and IIa; (2) in points (a) and (c) of Article 7, and in Articles 9 and 14(1), the words Annex II shall be replaced by the words Annex II or Annex IIa; (3) in Article 5, paragraph 1 is replaced by the following: 1. Annexes II and IIa shall consist of the following: (a) Annex II shall consist of a list of natural or legal persons, entities and bodies who, in accordance with Article 4(1) of Decision 2011/273/CFSP, have been identified by the Council as being persons or entities responsible for the violent repression against the civilian population in Syria, persons and entities benefiting from or supporting the regime, and natural or legal persons and entities associated with them, and to whom Article 9a shall not apply; (b) Annex IIa shall consist of a list of entities which, in accordance with Article 4(1) of Decision 2011/273/CFSP, have been identified by the Council as being entities associated with the persons or entities responsible for the violent repression against the civilian population in Syria, or with persons and entities benefiting from or supporting the regime, and to which Article 9a shall apply.; (4) in Article 14, paragraph 4 is replaced by the following: 4. The lists in Annexes II and IIa shall be reviewed at regular intervals and at least every 12 months.; (5) the following Article is inserted: Article 9a By way of derogation from Article 4(1), an entity listed in Annex IIa may, for a period of two months from the date on which it was designated, make a payment from frozen funds or economic resources which were received by that entity after the date on which it was designated, provided that: (a) such payment is due under a trade contract; and (b) the competent authority of the relevant Member State has determined that the payment will not directly or indirectly be received by a person or entity listed in Annex II or Annex IIa.. Article 2 Annex II to Regulation (EU) No 442/2011 is hereby amended as set out in Annex II to this Regulation. Article 3 The text of Annex I to this Regulation shall be inserted as Annex IIa to Regulation (EU) No 442/2011. Article 4 The text of Annex IV to Regulation (EU) No 442/2011 is hereby replaced by Annex III to this Regulation. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 121, 10.5.2011, p. 11. (2) OJ L 121, 10.5.2011, p. 1. (3) Council Regulation (EU) No 878/2011 (OJ L 228, 3.9.2011, p. 1). (4) Council Regulation (EU) No 950/2011 (OJ L 247, 24.9.2011, p. 3). (5) See page 33 of this Official Journal. ANNEX I ANNEX IIa List of entities referred to in Articles 4 and 5 Entities Name Identifying information Reasons Date of listing 1. Commercial Bank of Syria  Damascus Branch, P.O. Box 2231, Moawiya St., Damascus, Syria;- P.O. Box 933, Yousef Azmeh Square, Damascus, Syria;  Aleppo Branch, P.O. Box 2, Kastel Hajjarin St., Aleppo, Syria; SWIFT/BIC CMSY SY DA; all offices worldwide [NPWMD] Website: http://cbs-bank.sy/En-index.php Tel: +963 11 2218890 Fax: +963 11 2216975 general managment: dir.cbs@mail.sy State-owned bank providing financial support to the regime. 13.10.2011 ANNEX II In Annex II to Regulation (EU) No 442/2011, the entries for Emad GHRAIWATI, Tarif AKHRAS and Issam ANBOUBA are replaced by the following entries: Name Identifying information (date of birth, place of birth ¦) Reasons Date of listing Emad GHRAIWATI DoB: March 1959; PoB: Damascus, Syria President of the Damascus Chamber of Industry (Zuhair Ghraiwati Sons). Supports economically the Syrian regime. 2.9.2011 Tarif AKHRAS DoB: 1949; PoB: Homs, Syria Founder of the Akhras Group (commodities, trading, processing and logistics), Homs. Supports economically the Syrian regime. 2.9.2011 Issam ANBOUBA DoB: 1949; PoB: Lattakia, Syria President of Issam Anbouba Est. for agro-industry. Supports economically the Syrian regime. 2.9.2011 ANNEX III ANNEX IV List of petroleum products HS Code Description 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude. 2710 Petroleum oils and oils obtained from bituminous minerals, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations; waste oils (save that the purchase, in Syria, of kerosene jet fuel of CN code 2710 19 21 is not prohibited provided that it is intended and used solely for the purpose of the continuation of the flight operation of the aircraft into which it is loaded). 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured. 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals. 2714 Bitumen and asphalt, natural; bituminous or oil-shale and tar sands; asphaltites and asphaltic rocks. 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs).